Case 1:20-cv-00163-DKW-RT Document 108 Filed 08/18/20 Page 1 of 10   PageID #:
                                   1104



 PAUL S. AOKI, 1286
 Acting Corporation Counsel

 ROBERT M. KOHN, 6291
 NICOLETTE WINTER, 9588
 530 S. King Street, Room 110
 Honolulu, Hawai‘i 96813
 Telephone: (808) 768-5234
 Facsimile: (808) 768-5105
 Email:      robert.kohn@honolulu.gov
             nwinter@honolulu.gov

 SHER EDLING LLP
 Victor M. Sher (pro hac vice)
 Matthew K. Edling (pro hac vice)
 100 Montgomery Street
 Suite 1410
 San Francisco, CA 94104
 Telephone: (628) 231-2500
 Email:      vic@sheredling.com
             matt@sheredling.com

 Attorneys for Plaintiff CITY AND
 COUNTY OF HONOLULU

 GIBSON, DUNN & CRUTCHER LLP
 Theodore J. Boutrous, Jr. (pro hac vice)
  tboutrous@gibsondunn.com
 333 South Grand Avenue
 Los Angeles, CA 90071
 Telephone: 213.229.7000
 Facsimile: 213.229.7520

 WATANABE ING LLP
 Melvyn M. Miyagi #1624-0
   mmiyagi@wik.com
 Ross T. Shinyama #8830-0
  rshinyama@wik.com
 999 Bishop Street, Suite 1250
 Honolulu, HI 96813
 Telephone: 808.544.8300
Case 1:20-cv-00163-DKW-RT Document 108 Filed 08/18/20 Page 2 of 10   PageID #:
                                   1105



 Facsimile: 808.544.8399

 Attorneys for Defendants CHEVRON
 CORPORATION and CHEVRON U.S.A., INC.




                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAI`I

  CITY AND COUNTY OF HONOLULU,               CASE NO.: CV 20-00163 DKW-RT
                                             (Other Civil Action)
              Plaintiff,
                                             JOINT FURTHER STATUS
        v.                                   REPORT

  SUNOCO LP; ALOHA PETROLEUM,                Action Filed: March 9, 2020
  LTD.; ALOHA PETROLEUM LLC;                 No Trial Date Set
  EXXON MOBIL CORP.;
  EXXONMOBIL OIL CORPORATION;
  ROYAL DUTCH SHELL PLC; SHELL
  OIL COMPANY; SHELL OIL
  PRODUCTS COMPANY LLC;
  CHEVRON CORP; CHEVRON USA
  INC.; BHP GROUP LIMITED; BHP
  GROUP PLC; BHP HAWAII INC.; BP
  PLC; BP AMERICA INC.; MARATHON
  PETROLEUM CORP.;
  CONOCOPHILLIPS;
  CONOCOPHILLIPS COMPANY;
  PHILLIPS 66; PHILLIPS 66 COMPANY;
  AND DOES 1 through 100, inclusive,

              Defendants.
Case 1:20-cv-00163-DKW-RT Document 108 Filed 08/18/20 Page 3 of 10            PageID #:
                                   1106




                      JOINT FURTHER STATUS REPORT

       This Court’s Order of June 9, 2020 (Dkt No. 93), requires the parties to file a

 further joint status report and plan for next steps within 14 days of the later of the

 following events in the pending San Mateo and Oakland appeals:                (a) the

 expiration of the deadline for filing a petition for panel rehearing and/or rehearing

 en banc if no such petition(s) are filed, or (b) the Ninth Circuit’s denial of

 petition(s) filed in one or both cases; or (c) issuance of decision(s) by the Ninth

 Circuit resolving any petition(s) filed in one or both cases. The Ninth Circuit has

 denied Defendants’ motions for panel rehearing and/or rehearing en banc in both

 cases. Accordingly, the parties hereby submit a further joint status report pursuant

 to this Court’s Order.1

       Procedural history and developments in the Ninth Circuit and Supreme

 Court. On May 26, 2020, the Ninth Circuit issued decisions in County of San

 Mateo, et al. v. Chevron Corp., et al. (“San Mateo”), Nos. 18-15499, 18-15502,

 18-15503, and 18-16376 (9th Cir.), and City of Oakland, et al. v. B.P. PLC, et al.

 (“City of Oakland”), No. 18-16663 (9th Cir.). In San Mateo, the Court found that

 its appellate review was limited to federal officer removal and found this ground



 1
              This submission does not operate as an admission of any factual
 allegation or legal conclusion and is submitted subject to and without waiver of
                                           1
Case 1:20-cv-00163-DKW-RT Document 108 Filed 08/18/20 Page 4 of 10            PageID #:
                                   1107



 did not support removal jurisdiction. In City of Oakland, the Court vacated the

 district court’s denial of remand, which was based on federal question jurisdiction

 under federal common law, and remanded the case back to the district court for

 further consideration of the other bases for removal asserted in defendants’ Notice

 of Removal.

       On July 8, 2020, the defendants filed a petition for panel rehearing and/or

 rehearing en banc in City of Oakland and, on July 9, 2020, the defendants filed a

 petition for rehearing en banc in San Mateo. On August 4, 2020 and August 12,

 2020, the Ninth Circuit denied the rehearing petitions in the San Mateo and City of

 Oakland cases, respectively. On August 10, 2020, defendants in San Mateo filed a

 motion to stay the Ninth Circuit’s mandate in that appeal; the deadline to file a

 motion to stay City of Oakland is August 19, 2020. Defendants intend to file

 petitions for writs of certiorari to the Supreme Court of the United States in both

 actions, which are currently due by January 2021.2




 any right, defense, affirmative defense, claim, or objection, including lack of
 personal jurisdiction, insufficient process, or insufficient service of process.
 2
               Certain Defendants already have a petition for certiorari involving the
 appellate-jurisdiction issue decided in San Mateo pending before the Supreme
 Court. That petition will likely be acted upon at the beginning of the Court’s
 October Term. See BP p.l.c. v. Mayor & City Council of Baltimore, No. 19-1189
 (distributed for Conference on Sept. 29, 2020).

                                           2
Case 1:20-cv-00163-DKW-RT Document 108 Filed 08/18/20 Page 5 of 10          PageID #:
                                   1108



       Plan for next steps in this action.

       Defendants’ Position: In light of the foregoing developments, the

 Defendants respectfully ask the Court to continue the stay in this matter and direct

 the parties to submit another status report to the Court within 14 days of the

 resolution of proceedings in the Supreme Court in the San Mateo and City of

 Oakland actions.

       Defendants note that the recent Ninth Circuit decisions do not address all

 bases for federal jurisdiction asserted in Defendants’ Notice of Removal here. The

 Notice of Removal in this action also presents new facts and authority supporting

 federal jurisdiction beyond those raised in the cases before the Ninth Circuit. The

 issues in San Mateo and City of Oakland will, however—as Plaintiff has

 previously (and correctly) explained to this Court in requesting a stay—

 “substantially overlap with issues that will arise here with respect to removal

 jurisdiction.” Dkt No. 79 at 2-4. Defendants respectfully submit that because

 those issues will be the subject of Defendants’ forthcoming petitions for writs of

 certiorari, briefing on remand and removal issues in this Court should continue to

 be stayed until the Supreme Court has had the opportunity to address and

 potentially resolve those issues.     Continuing the stay pending certiorari is

 particularly appropriate given that, as a result of the Ninth Circuit’s erroneously

 narrow view of its appellate jurisdiction in San Mateo, most of Defendants’


                                             3
Case 1:20-cv-00163-DKW-RT Document 108 Filed 08/18/20 Page 6 of 10               PageID #:
                                   1109



 grounds for removal have not yet been considered by any appellate court, but may

 be considered as a result of Defendants’ petition for certiorari. Finally, Defendants

 note that, contrary to Plaintiff’s suggestion below, no federal (or state) court has

 addressed whether a stay of briefing on remand and removal issues is appropriate

 pending a writ of certiorari to the United States Supreme Court—this Court is the

 first, and Defendants believe the stay should remain in place for the reasons

 explained above. Indeed, Judge Chhabria of the District Court for the Northern

 District of California ordered, pursuant to a joint stipulation of the parties to that

 action that neither controls this Action nor is applicable to the Parties here, that

 remand and removal briefing in a similar climate change case would be stayed

 through the resolution of any potential Supreme Court proceedings in San Mateo

 and City of Oakland. Pacific Coast Federation of Fishermen’s Associations, Inc.

 v. Chevron Corp., No. 3:18-cv-7477-VC (N.D. Cal.), Dkt. 91 at 3. 3

       Plaintiff’s Position: Plaintiff City and County of Honolulu disagrees and,

 while willing to delay proceedings in this Court until the Ninth Circuit rules on

 Defendants’ pending motion to stay the mandate, once that happens the City thinks

 this Court should turn to the motion to remand, regardless of the disposition of that

 motion(s) in the Ninth Circuit. As Defendants note, the Ninth Circuit decisions do



 3
             In fact, the parties in that action intend to file a joint request to vacate
 a scheduled case management conference because the case is stayed through
                                             4
Case 1:20-cv-00163-DKW-RT Document 108 Filed 08/18/20 Page 7 of 10           PageID #:
                                   1110



 not address all asserted bases for jurisdiction necessitating remand briefing before

 this Court. Moreover, the City notes that every court at every level of the federal

 judiciary that has considered requests for stay pending appeal of orders granting

 remand in similar climate-related cases has denied them. 4 As such, regardless of

 whether the stay of mandate is denied or granted, the City requests that this Court

 lift the current stay upon resolution by the Ninth Circuit of the pending motion to

 stay. The City’s position is that to continue the stay for a much longer period based

 on the mere contingency that the Supreme Court will grant certiorari in the

 Oakland and San Mateo cases and then hear them in 2021 is not justified in light of

 the facts and issues in this case.5




 resolution of Supreme Court proceedings pursuant to the aforementioned
 stipulation and order.
 4
               BP P.L.C. v. Mayor and City Council of Baltimore, 140 S.Ct. 449
 (Oct. 22, 2019); Bd. of Cty. Commissioners of Boulder County v. Suncor Energy,
 Inc., 10th Cir. Case No. 19-1330, Doc. No. 10687694 (Oct. 17, 2019); Mayor and
 City Council of Baltimore v. BP P.L.C., 4th Cir. Case No. 19-1644, Dkt No. 116
 (Oct. 1, 2019); State of Rhode Island v. Shell Oil Products Company, LLC, 1st Cir,
 Case No. 19-1818, Doc No. 00117499123 (Oct. 7, 2019); Bd. of Cty.
 Commissioners of Boulder Cty. v. Suncor Energy (U.S.A.) Inc., 423 F. Supp. 3d
 1066 (D. Colo. 2019); Mayor & City Council of Baltimore v. BP P.L.C., 2019 WL
 3464667 (D. Md. July 31, 2019).
 5
        The six plaintiffs in the San Mateo cases have opposed defendants’ efforts
 before Judge Chhabria in the District Court for the Northern District of California
 to stay remand. No. 3:17-cv-04929-VC (N.D. Cal.), Dkt. 275. These same
 plaintiffs will oppose defendants’ request for stay in the Ninth Circuit on August
 20, 2020.

                                          5
Case 1:20-cv-00163-DKW-RT Document 108 Filed 08/18/20 Page 8 of 10      PageID #:
                                   1111




 DATED: August 18, 2020                        Respectfully Submitted,


  Paul S. Aoki                              By: /s/ Melvyn M. Miyagi
  Acting Corporation Counsel                Melvyn M. Miyagi
                                            WATANABE ING LLP
  By: /s/ Robert M. Kohn
  Robert M. Kohn                            Theodore J Boutrous, Jr. (pro hac vice)
  Nicolette Winter                          GIBSON, DUNN & CRUTCHER LLP
  Deputies Corporation Counsel
                                            Attorneys for Defendants Chevron
  Victor M. Sher (pro hac vice)             Corporation and Chevron U.S.A., Inc.
  Matthew K. Edling (pro hac
  vice)                                     By: /s/ C. Michael Heihre
  SHER EDLING LLP                           C. Michael Heihre
                                            Michi Momose
  Attorneys for the City the City           Lisa K. Swartzfager
  and County of Honolulu                    CADES SCHUTTE

                                            J. Scott Janoe (pro hac vice)
                                            Megan Berge (pro hac vice)
                                            Sterling Marchand (pro hac vice)
                                            BAKER BOTTS LLP

                                            Attorneys for Defendants
                                            Sunoco LP, Aloha Petroleum, LTD., and
                                            Aloha Petroleum LLC

                                            By: /s/ Lisa Woods Munger
  By: /s/ Joachim P. Cox                    Lisa Woods Munger
  Joachim P. Cox                            Lisa A. Bail
  Randall C. Whattoff                       David J. Hoftiezer
  COX FRICKE LLP                            GOODSILL ANDERSON QUINN &
                                            STIFEL LLP
  David C. Frederick (pro hac vice)
  KELLOGG, HANSEN, TODD,                    Attorneys for Defendants
    FIGEL & FREDERICK, P.L.L.C.             BP PLC and BP America Inc.

                                      6
Case 1:20-cv-00163-DKW-RT Document 108 Filed 08/18/20 Page 9 of 10     PageID #:
                                   1112



  Attorneys for Defendants
  Royal Dutch Shell plc, Shell Oil Company,
  and Shell Oil Products Company LLC


  By: /s/ Breon S. Peace                      By: /s/ Ted N. Pettit
  Breon S. Peace (pro hac vice)               Ted N. Pettit
  Victor L. Hou (pro hac vice)                CASE LOMBARDI & PETTIT
  Boaz S. Morag (pro hac vice)
  CLEARY GOTTLIEB STEEN &                     Shannon S. Broome (pro hac vice)
  HAMILTON LLP                                Shawn Patrick Regan (pro hac vice)
                                              HUNTON ANDREWS KURTH LLP
  Margery S. Bronster
  Rex Y. Fujichaku                            Attorneys for Defendant
  Kevin A. Morris                             Marathon Petroleum Corp.
  BRONSTER FUJICHAKU ROBBINS

  Attorneys for Defendants BHP Group
  Limited, BHP Group plc, and BHP Hawaii
  Inc.

  By: /s/ Crystal K. Rose                     By: /s/ Paul Alston
  Crystal K. Rose                             Paul Alston
  Adrian L. Lavarias                          Claire Wong Black
  David A. Morris                             John-Anderson L. Meyer
  BAYS, LUNG, ROSE & HOLMA                    Glenn T. Melchinger
                                              DENTONS
  Jameson R. Jones (pro hac vice)
  Daniel R. Brody (pro hac vice)              Theodore V. Wells, Jr. (pro hac vice)
  Sean C. Grimsley (pro hac vice)             Daniel Toal (pro hac vice)
  BARTLIT BECK LLP                            Yahonnes Cleary (pro hac vice)
  Attorneys for Defendants ConocoPhillips     Caitlin Grusauskas (pro hac vice)
  and                                         PAUL, WEISS, RIFKIND, WHARTON &
  ConocoPhillips Company                      GARRISON LLP

                                              Attorney for Defendants Exxon Mobil
                                              Corporation and ExxonMobil Oil
                                              Corporation



                                        7
Case 1:20-cv-00163-DKW-RT Document 108 Filed 08/18/20 Page 10 of 10   PageID #:
                                   1113




 CITY AND COUNTY OF HONOLULU v. SUNOCO LP, et al., Case No. CV 20-00163 DKW-
 RT; SECOND STIPULATION AND ORDER TO MODIFY BRIEFING SCHEDULES




                                      8
